[Cite as State ex rel. Foster v. DeWeese, 131 Ohio St.3d 18, 2011-Ohio-6038.]




     THE STATE EX REL. FOSTER, APPELLANT, v. DEWEESE, JUDGE, ET AL.,
                                        APPELLEES.
 [Cite as State ex rel. Foster v. DeWeese, 131 Ohio St.3d 18, 2011-Ohio-6038.]
Court of appeals’ judgment dismissing complaint for writs of mandamus and
        procedendo affirmed.
(No. 2011-1351—Submitted November 16, 2011—Decided November 30, 2011.)
              APPEAL from the Court of Appeals for Richland County,
                              No. 11CA1, 2011-Ohio-3511.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint of appellant, Joseph Foster, for writs of mandamus and procedendo to
compel appellees, Richland County Court of Common Pleas and Judge James
DeWeese, to issue a final, appealable order in his criminal case.                  Neither
mandamus nor procedendo will compel the performance of a duty that has already
been performed. See State ex rel. Rose v. McGinty, 123 Ohio St.3d 86, 2009-
Ohio-4050, 914 N.E.2d 366, ¶ 2. Judge DeWeese’s April 3, 2007 sentencing
entry in the criminal case fully complied with Crim.R. 32(C) by including the jury
verdict upon which his convictions were based, the sentence, the signature of the
judge, and the time stamp indicating entry on the journal by the clerk of court.
See State ex rel. Williams v. McGinty, 129 Ohio St.3d 275, 2011-Ohio-2641, 951
N.E.2d 755, ¶ 1.
                                                                        Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                  __________________
                            SUPREME COURT OF OHIO




       Joseph Foster, pro se.
       James J. Mayer Jr., Richland County Prosecuting Attorney, and Jill M.
Cochran, Assistant Prosecuting Attorney, for appellees.
                            _____________________




                                        2